SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1039
CA 15-02020
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND CURRAN, JJ.


IN THE MATTER OF NICOLAS GRANTO,
KEVIN HENDERSON, GEORGE MCDONELL,
PETITIONERS-APPELLANTS,
AND RICHARD FLECK, PETITIONER,

                      V                           MEMORANDUM AND ORDER

CITY OF NIAGARA FALLS, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


MAGAVERN MAGAVERN GRIMM LLP, NIAGARA FALLS (SEAN J. MACKENZIE OF
COUNSEL), FOR PETITIONERS-APPELLANTS.

CRAIG H. JOHNSON, CORPORATION COUNSEL, NIAGARA FALLS (CHRISTOPHER M.
MAZUR OF COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County (Frank
Caruso, J.), entered November 30, 2015. The order denied the motion
of petitioners for leave to renew their oppostion to respondent’s
motion to dismiss the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Granto v City of Niagara Falls
([appeal No. 1] ___ AD3d ___ [Mar. 24, 2017]).




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court